Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS submittal
The IDS submittal of contains foreign references presented without presented without a statement of relevancy in English or a translation of at least the abstract.  The references cannot be considered at this time.  MPEP 609.04(a) cites, “Each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the controllers” without any specific structure or function as to what the controller is controlling.  Examiner looks to the specification and determines the controller manages temperature compensation [0003].

Claim 1 recites the claimed elements in the plural which is unclear if more than one temperature sensor, controller and strain gauge is required per rail singular mounted load cell scale or if there is just a plurality of load cell scales.  Examiner looks to the specification [0007] and determines the elements are singular per load cell scale and there is a plurality of load cell scales.

Claim 1 recites “temperature sensor secured to working rails by an adhesive process”, which is unclear as to the metes or structural requirement of the claimed adhesive process. It is unclear if Applicant seeks protection on an adhesive process or if only adhesion of the temperature sensor to the rails is required. Further, Claim 1 is mixing product and process steps which is indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (See MPEP 2173.05(p).II.).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Schicker (US 20200231194; “Schicker”) in view of Russell (US 3665756;”Russell”) and in further view of Rodems (US 5129606; “Rodems”).


Claim 1. Schicker discloses a rail-mounted (Fig. 1: rail S) load-cell scales (Fig. 2:  rail monitoring member FBG & FOS and option for TS2 to remain) [0038 the rail monitoring member can be a temperature sensor, acceleration sensor, weight sensor with fiber optic sensor members] temperature sensors (Fig. 1: Temperature sensor TS2 and Fiber Bragg sensor has a temperature sensing component), comprising: strain sensors (Fig. 1: FOS optical unit with Fiber Bragg sensors) secured to working rails (Fig. 1:  Rail S) by an adhesive process [0015 the mounting location, wherein the fixing is carried out adhesively] & [0017].  All elements are taught in the plural and Schicker teaches the rail monitoring member are installed as a plurality of members on a rail  [0004 to make rail traffic safer, rail monitoring members (elements), e.g. a sensor member of an axle counter, are used] & [0005].  

Schicker does not explicitly disclose:

1) a controller for controlling the strain gauges and temperature sensors.
2) strain and temperature sensors are encapsulated by means of a set of metal and polymer plates, and controllers arranged externally to a rail track, characterized in that circuit boards of the controllers are arranged on the working rails in recesses of said set of plates.

With regard to 1) Russell teaches strain gauge temperature compensation system (Fig. 7)[Abstract].  Russell further teaches strain gauges (Fig. 7: strain gauges 34-37 in a wheatstone bridge arrangement) a temperature sensor (Fig. 7: temperature sensor 50) and a controller 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Russell’s temperature compensation system of a strain sensor, temperature sensor and voltage and current controlling computer  as Schicker’s  rail load cell scale  strain gages adhesively applied because a temperature compensating strain gauge improves the quality of the tension and strain measurement in environments where steep thermal gradients and rapidly varying temperatures in ranges [Col. 1 lines 5-22]. 

With regard to 2) Rodems teaches strain sensors for rail monitoring (Fig. 1).  Rodems further teaches a strain gauge (Fig. 1: strain gauge) [Col. 4 lines 9-29:  A strain gauge 52 is secured to the lower surface 54 of the bar 42 opposite the slot 48] and temperature sensors [Col. 6 lines:  45-58 strain circuit is also temperature sensor] are encapsulated by means of a set of metal and polymer plates  (Fig. 1: copper shield  plate 84,  and epoxy (epoxy is a polymer)  layer 94 and gasket 80), and controllers (Fig.1: circuit board 72 with control circuit 73)[Col. 4 lines 30-49:  A printed circuit board 72 including electrical components 73 of a control circuit] arranged externally (Fig. 1: circuit board with control circuit 73 in cover 60) to a rail track (Fig. 1: track 10), characterized in that circuit boards (Fig.1: circuit board 72) of the controllers (Fig.1: circuit board 72 with control circuit 73) are arranged on (Fig. 1: circuit boards 72 & 73 attached by casing 60 on the rail 1) the working rails (Fig. 1: track 10), in recesses (Fig. 1:  a recess in  of said set of plates (Fig. 1: copper shield  plate 84,  and epoxy resin  layer 94 and gasket 80).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Rodem’s metal and epoxy polymer plates as protective layers to protect Russell’s, as modified, load cell scales because the encapsulating layers provide over shock protection, insulation and protection from damaging debris in an environmentally dynamic environment of a rail track [Rodem Col. 2 lines 29-42]. 


 Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 3009056 A
BONE HERBERT L et al.
Teaches strain gauge and controller  but not temperature and not adhesively connected
US 20060231296 A1
Knudsen; Jens H. et al.
Structural monitoring strain gauge
US 20180067003 A1
MICHIWAKI; Hiroshi
Structural monitoring with layered strain gauge
US 4200856 A
Gilcher; Heinz
Strain gauge structural monitoring
US 5224561 A
Ahl; Nils G.

US 6809271 B1
Horsfall; Paul Andrew
Monitoring a rail with strain gauges no temperature compensationRail
CN 104165712 A
DAI H et al.
Rail weigh scale no temperature compensation
DE 3805272 A1
RANKY PETER et al.
Rail strain monitoring temperature compensated



 Conclusion


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856